
At the outset my delegation joins, previous speakers in extending to the President our congratulations on his election to the presidency of the thirty-sixth session of the General Assembly. With his vast experience and diplomatic skills he will ably lead us throughout his term. I should also like to extend our profound gratitude to his predecessor for the skillful and excellent manner in which he conducted the business of the last session.
157.	On 15 September the General Assembly witnessed a momentous occasion, which marked the admission of the Republic of Vanuatu to the United Nations. It was a historic ind joyous occasion, especially for those of us from the South Pacific. With great pride and pleasure, Papua New Guinea welcomes Vanuatu as the one hundred and fifty-fifth Member of the United Nations. Its joining this body is significant, because it adds to the small but growing community of South Pacific countries in the United Nations. We sincerely hope that Vanuatu will not be the last, and look forward to more of our neighbors in the South Pacific joining us.
158.	On behalf of my Government, I should also like to extend our warm congratulations' to Mr. Walter Lini, Prime Minister of Vanuatu, and his people on their achievement. It is to their credit that through their skill and dedication Vanuatu was able to withstand some trying times at independence and establish a strong and stable Government. Vanuatu has been independent for just over 12 months. During that period it has taken giant steps in nation-building and has become a strong voice in regional affairs. We wish Vanuatu all success and look forward to working closely with its Government on many global issues, both in this forum and elsewhere.
159.	The pursuit of international peace and security is the most fundamental task of the United Nations. When peace is threatened, all other development initiatives of this body temporarily cease tc be important. Peace and harmony among nations is the greatest catalyst for developing an equitable international community, where any nation, no matter how large or small, how impoverished or wealthy, can fruitfully seek to improve the lives of its people.
160.	Today we are witnessing a destabilization of international security brought about by territorial greed and ideological ambition. The haves are taking from the have nots. Whole countries are being swallowed up. Tension grows between the superPowers, bringing the world closer to the brink of nuclear confrontation. These tensions have affected and will continue to affect the majority of the world's population, the innocent bystanders, who have not contributed, and may not contribute, to these rivalries.
161.	Faced with this prospect, we think it timely and indeed necessary to appeal to the superPowers and those nations with a nuclear strike capability to weigh again the enormous responsibility that they carry for world peace.
162.	Disarmament, as a realistic avenue to peace, does not seem to have achieved any positive results. As of today there has been no meaningful reduction in the manufacture, stockpiling and strategic positioning of intercontinental nuclear weapons.
■ .9
163.	The arms race, rather than being reversed or slowed, is escalating to new peaks of sophistication and destructive force, in both its conventional and nucbar aspects. Added to this already alarming situation is the production and stockpiling of chemical and biological weapons. Recent press reports indicating the use of toxic chemical weapons in SouthEast Asia and Afghanistan are even more alarming. The use of such weapons is a flagrant violation of relevant international conventions prohibiting theg use.
164.	My delegation is dismayed by these developments and believes that there must be a point at which reason triumphs over suspicion where a common threat to mankind is honestly acknowledged and nations of influence resolve to redress this position with single-minded purpose.
165.	In this respect, we urge the United States and the Soviet Union to approach future Strategic Arms Limitation Talks with a greater determination to achieve tangible gains for mankind. As two of the most powerful nations, they have a correspondingly sizable obligation to ensure that peace and global stability are not compromised for purely strategic gains.
166.	My delegation wishes also to draw attention once again to the enormous annual global expenditures on arms and defense. As a third world country facing a difficult economic decade, Papua New Guinea sympathizes with the least developed countries which have yet to overcome the far more basic problems of feeding and providing adequate health care for their people.
167.	My delegation believes it is time that defense and the nuclear arms race were looked at in a proper humanitarian perspective. While nations arm in the name of providing a deterrent to conflict so that lives may be saved, malnutrition, disease, floods and famine are claiming millions of lives that could otherwise have been saved with a little more humanitarian concern by the wealthy nations.
168.	It is Papua New Guinea's intention to accede to the Treaty on the NonProliferation of Nuclear Weapons [General Assembly resolution 2373 (XXII), annex]. We believe that efforts to curb the threat of nuclear warfare can be achieved by increasing collectively the desire of States Members of the United Nations which are concerned with the blatant misuse of nuclear technology.
169.	One aspect of this abuse of technology which is of great concern to Papua New Guinea and other Pacific States is the continued testing of nuclear weapons in our region and proposals by other States to conduct experimental dumping of nuclear waste in our waters. I specifically refer here to France's testing of nuclear weapons at Moruroa Atoll and the intention of the United States and Japan to dump nuclear waste.
170.	By their own admission these countries have said that these tests are experimental. The aftereffects are not known and nobody can say with certainty what the long term effects will be on our peaceful region. Papua New Guinea is distressed by these developments and wishes to make clear that the actions of France and the stated intentions of the United States and Japan are morally wrong and a breach of accepted international conduct,
171.	I repeat Papua New Guinea's position that, if these nations wish to conduct dangerous tests, they should do so within their own territorial areas. The Pacific Island States will not continue to tolerate abuses of this sort. Our peoples have a far greater affinity with the land and sea than peoples of the industrialized nations. To jeopardize these assets, which are the sources of our livelihood, can lead only to a straining of relations and rising antagonism.
172.	I should now like to turn to the issue of decolonization and to reiterate Papua New Guinea's strong support for the principles of free determination of all peoples. We believe that colonialism is a thing of the past and that the remaining NonSelfGoverning Territories should be granted their inalienable right to chart their own destiny, as stated in General Assembly resolution 1514 (XV). In this respect we wish to draw, the Assembly's attention to the position adopted by the Twelfth South Pacific Forum, meeting in Vanuatu last month, which reaffirmed our belief in the principles of self-determination and independence applying to non-self-governing Pacific island countries, including the French territories. Further, the South Pacific Forum decided to consult with the French President on the evolution of the new French Government's policy with respect to progress towards decolonization of the people of the French Pacific territories.
173.	Papua New Guinea is particularly worried by the possible ramifications should France decide not to create a climate that will ensure that the people of New Caledonia are given the right to choose their own destiny. We sense that a continuation of the status quo will exacerbate the growing frustration and tension of the ethnic Melane sian population which could lead to instability, not only in New Caledonia itself but throughout the South Pacific region.
174.	Papua New Guinea will also continue to support decolonization in other parts of the world.
175.	The situation in Namibia continues to cause grave concern to my country. Even though we are far from the shores of Africa, we wholeheartedly support the movement in Namibia to free that Territory from the yoke of colonization by the racist regime in Pretoria. The Government of South Africa has no legitimate or even moral right to be in Namibia. The International Court of Justice has said so, as has the world community, which continues to say so. The South African Government also continues to ignore the people of Namibia as they cry out for freedom. The Organization has proposed peaceful means to resolve this dilemma in the form of Security Council resolution 435 (1978). Even though the South African regime was amenable to that resolution and seemed to have been prepared to accept it, it suddenly made an about face early this year. We question the true intentions and motives of the South African Government. Are they sincere or are they merely playing games? They fooled the United Nations and even the contact group. Despite the reversal of the South African position, some Members tell us to exercise moderation in order to entice South Africa back to its 1978 position.
176.	While we procrastinate, the people of Namibia continue to suffer. How long should such suffering be tolerated? We on the outside cannot, in reality, measure the pain that is being borne by the people of Namibia, a burden that should be removed quickly. There was hope early this year, but that has almost disappeared. In fact, South Africa's recent attitudes and actions seem to us to have jeopardized the last vestige of hope for an early peaceful settlement of the Namibia question. The world must act to assist the people of Namibia in achieving their independence. In fact, this Assembly has acted and continues to do so. The people of Namibia should not lose heart, since an overwhelming majority of the world continues to give them moral support. This is evidenced by the adoption of resolution ES8/2 on 14 September 1981 by the General Assembly. It was supported by 117 Members, including Papua New Guinea; while 25 abstained, no one voted against it. Even though there were some elements which may have caused us to make some reservations in our position, we deliberately refrained from doing so. The situation in Namibia, in our view, has gone beyond the necessity for adhering to our reservations as they apply specifically to Namibia. We now regard Namibia as a special and unique case because of the present unnecessary prolongation of a peaceful settlement.
177.	The continuing conflict in the Middle East has had a profound effect on the international community, and although we are geographically remote from that region we acknowledge the principle of interdependence of nations and support all initiatives to bring about a lasting and equitable solution.
178.	We commend the United Nations for its efforts in attempting to resolve that conflict and urge that those efforts be redoubled as a matter of urgency. It is my delegation's view that the United Nations can play a constructive role and successfully mediate in bringing about a solution. However, we note with grave concern that efforts by the United Nations are threatened by the increasing sale of arms to Middle East States involved in the conflict. We believe that continued arms sales can only prolong the crisis and cause further division between the parties in conflict.
179.	Efforts such as the Camp David agreements which aim to provide a basis for comprehensive and lasting settlement receive Papua New Guinea's support. We are mindful of other efforts towards peace in the region, and they too receive our endorsement.
180.	I mentioned earlier Papua New Guinea's total and unqualified opposition to manipulation and interference in the affairs of small, underdeveloped States by nations possessing superior military and economic resources.
181: The most blatant examples of unprovoked aggression have occurred in Afghanistan and Kampuchea, where puppet Governments supported by foreign military forces have been installed. Papua New Guinea does riot recognize either Government. We believe that the situation in Afghanistan cannot be normalized while Soviet troops continue to occupy parts of that country.
182.	In this regard, Papua New Guinea supports the efforts of the European Council to convene an international conference aimed at bringing all parties to the conflict together for negotiations. We also support initiatives to arrange talks between Afghanistan and neighboring States.
183.	We note that the Soviet Union has not responded to a United Nations resolution calling for the immediate, unconditional and total withdrawal of foreign troops from Afghanistan. The Soviet Union's act of unprovoked aggression and its arrogant disregard of world opinion constitute a serious violation of international law and pose a marked threat to world peace and stability.
184.	Similarly, Papua New Guinea continues to deplore the intervention of foreign forces in Kampuchea and will maintain its position of not recognizing Heng Samrin regime installed by the Vietnamese.
185.	We commend the efforts of the SecretaryGeneral, under General Assembly resolution 35/6, in hosting the recent International Conference on Kampuchea in July this year and we support the Declaration of that Conference.13 My delegation believes that that Declaration embodies the prerequisites for a negotiated settlement in Kampuchea.
186.	I should also like to commend recent efforts by the members of the Association of SouthEast Asian Nations [ASEAN] to unite the Khmer factions in their struggle to liberate Kampuchea from Viet Nam. The recent meeting of the three main Khmer factions in Singapore was significant. The Joint Statement issued as a result of that meeting [see A/361498] demonstrates the continuing desire and willingness of the Kampucitean people jointly to work towards liberating their homeland from foreign aggression.
187.	Papua New Guinea also wishes to reiterate its view that a meaningful and lasting solution in Kampuchea can only be achieved through the total cooperation of Viet Nam, and we strongly urge Viet Nam to adhere to the wishes of the international community as contained in resolution 35/6 and the Declaration of the International Conference on Kampuchea.
188.	In the recent past the international community has realized that the economic welfare of each sovereign nation depends on a network of interdependence. At the same time it has noted that there is a widening gap between developed and developing countries on many economic issues. The new international economic order, when it was mooted in 1974 [see General Assembly resolutions 3201 (SVI) and 3202 (SVI)], was intended to find ways and means to rectify the imbalance in economic conditions. The Government of Papua New Guinea is concerned that the progress being made in achieving the objective of a new international economic order has so far been slow.
189.	The efforts that have been made at the Conference on International Economic Cooperation to bring about an equitable international economic order or changes in the existing world economic system have my delegation's support.
190.	Papua New Guinea is appreciative of the progress being made through UNCTAD in achieving the objectives of. an integrated Program for commodities, particularly the arrangements on. the Common Fund for Commodities and individual international commodities.
191.	My delegation supports efforts by the international community to bring about a new structure to regulate trade ii? primary commodities with a view to achieving price levels which are remunerative for producers and equitable for consumers.
192.	The Lome Convention has assisted Papua New Guinea greatly in areas such as access to funds and technical expertise from the European Community countries to help implement development projects. Although Papua New Guinea's major export commodities have duty-free access to the markets of the European Community, my delegation has '"noted that the original purpose of the Lome arrangement to secure more balanced and fairer trade has yet to be achieved.
193.	We note with interest the set of concrete recommendations for a Program of action in several key areas of restructuring the international economy contained in the Brandt Commission report.14 The report is complementary to the United Nations Conference on Trade and Development and the Pearson report is sponsored by the World Bank. The significance of the Brandt report is based on the emphasis it places on mutuality of interest. The report is consistent with the decisions of the fourth session of UNCTAD and the new international economic order in that it calls for the restructuring of the international economic system so as to ensure a greater flow of benefits to developing countries. In addition, the report emphasizes the removal of tariff and nontariff barriers, which Papua New Guinea believes is a prerequisite for improving terms of trade for both developed and develop^ ing countries.
194.	As a developing country, Papua New Guinea supports the recommendations of the Brandt Commission report, in particular those covering trade and development finance.
195.	We note that most codes or agreements on non tariff measures that have been concluded are now in force, yet some developed countries have not applied them. Despite the marked^ achievements in multilateral trade negotiations, developing countries continue to face undue restrictions in developed market economies.
196.	My delegation notes with dismay that in international economic relations increasing protectionist tendencies are shown by developed countries. Most industrialized countries maintain comparatively low average tariff levels, yet some individual tariffs remain high, especially for products of export interest to developing countries. Papua New Guinea opposes protectionism and supports the efforts made in multilateral trade negotiations to achieve freer world trade.
197.	My delegation would like, to see the implementation of the various plans of action proposed by the United Nations and its agencies. The Lima Plan of Action on Industrial Development and Cooperation and related new international economic order proposals for a substantial acceleration in the industrialization of the developing countries clearly imply major structural shifts in the patterns of world production and trade in manufactured goods. In particular, a rapid increase in industrial capacity and in the availability of manufactured goods for export from developing countries would requite a restructuring of the industrial sector of developed countries to accommodate a large expansion in imports from developing countries.
198.	Although Papua New Guinea does not have a large manufacturing sector, we support the Lima Plan of Action and hope that in implementing that Plan the rural needs and aspirations of the developing countries will be given due consideration.
199.	Papua New Guinea also supports the principle of economic cooperation among developing countries. We have become a member of various regional groupings and of a selected number of United Nations specialized agencies in an attempt to achieve our aims.
200.	It should be remembered that the slow progress in achieving the aims of economic cooperation among developing countries has been the direct or indirect result of the negative attitude shown by industrialized nations. For example, during the 1970s and early 1960s the issue of decolonization was the major concern of the emerging States. Political currents at the time had induced third world countries to adopt positions of confrontation towards industrialized nations. As a result very little or no effort was directed towards meaningful cooperation in the fields of economic and social development. In this connection my delegation believes that a positive attitude by developed and developing countries in playing their part in development issues will pave the way to achievement of the aims of a new international economic order.
201.	I should now like to make a brief reference to the work of the Third United Nations Conference on the Law of the Sea, which has been meeting since 1974. The objective of the Conference is to produce a universally accepted convention that will govern the uses of the sea and its resources.
202.	However, we are disappointed that the Conference was not able to implement the Program of work which it adopted during the second half of the ninth session at Geneva in August last year and which called for the conclusion of the Conference and adoption of a convention during the tenth session in MarchApril 1981. The delay in the conclusion of the work of the Conference and the adoption of a convention has been caused by the United States Government's desire to review certain provisions of the draft convention. It is my delegation's hope that the United States Government's review will not call for renegotiations on provisions that have already been agreed upon by the Conference. To do so would jeopardize the results achieved so far through the painstaking negotiations over the past decade and prevent the early adoption of a convention on the law of the sea. My delegation therefore supports the early conclusion and adoption of a convention on the law of the sea by the end of the eleventh session, which is to be held in New York during MarchApril 1982., The convention should be open for signature in Caracas in the autumn of the same year.
203.	I have touched upon only some of the issues that beset the world today. These problems, in my Government's view, are serious. They must be solved. It is our duty to solve them. No other people will do that for us. But to do so, we must be practical and realistic. We must cooperate with each other to the fullest extent. If we do not, these problems will increase to the point where it will be too late to find solutions to them.


